The record does not raise triable issues of fact as to plaintiffs’ claim that information about the use of untested ancillary equipment was fraudulently withheld. There is no evidence supporting an inference that fraudulent intent existed and ac*310cordingly this claim should have been dismissed. In all other respects, we find that the motion court sustained those causes of action raising triable issues of fact, including legitimate inferences that could be drawn from the facts (see, Matter of Surrey Strathmore Corp, v Dollar Sav. Bank, 36 NY2d 173, 177).
We have considered the parties’ remaining arguments for affirmative relief and find them to be without merit. Concur— Rosenberger, J. P., Ellerin, Rubin and Kupferman, JJ.